Citation Nr: 0926381	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The greater weight of the competent and probative 
evidence is against a finding that the Veteran has a current 
diagnosis of PTSD.

2.  There is no documented evidence that the Veteran was 
involved in combat, nor is there any independent evidence 
corroborating the occurrence of a specific in-service 
stressor which could serve as the basis for a diagnosis of 
PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1137, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In November 2005, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A September 2006 letter described how 
VA determines disability ratings and effective dates.

The Board acknowledges that the content of the November 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that he 
was provided with the opportunity to participate in the 
processing of his claim so as to render any defect in notice 
non-prejudicial.  For example, the May 2006 and February 2007 
rating decisions, December 2007 SOC, and March and May 2009 
SSOCs explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional 60-day periods to 
submit more evidence.  In addition, the Veteran participated 
in a videoconference hearing before the undersigned in June 
2009, and demonstrated through his testimony and submission 
of additional evidence that he is well aware of the type of 
evidence required to substantiate his claim.  Moreover, the 
benefit being sought is not being granted in this case, so 
the Board will not reach the issue of disability rating or 
effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from 
the Portland VA Medical Center (VAMC).  In addition, the 
Veteran was afforded a VA examination in April 2006.

The Board acknowledges the Veteran's contention that the 
April 2006 VA examination was inadequate under the standards 
set forth in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
where the Court held that the VA examination was not adequate 
because it did not discuss the effect of the Veteran's 
disability on his activities, and additional functional loss 
secondary to pain.  Here, the Veteran claims the April 2006 
examination was inadequate because the examiner did not 
review a complete copy of his medical records prior to the 
examination.  The examination report states that the examiner 
reviewed electronic records and conducted a brief psychiatric 
interview with the Veteran.  Thus, the Veteran contends he is 
entitled to a new VA examination.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence which "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no concrete diagnosis of PTSD.  While 
there are positive PTSD screenings, the more thorough 
psychiatric evaluations conducted in April 2006 and April 
2009, both discussed in detail below, failed to result in a 
PTSD diagnosis.  Moreover, no other medical evidence of 
record suggests a causal relationship between any current 
mental condition of the Veteran and active service.  Finally, 
nearly all of the Veteran's medical records come from the 
VAMC, which means the examiner would have had access to them 
electronically.  Accordingly, a second examination is not 
required here, even under the low threshold of McLendon.  
  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder"  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he has PTSD as a result of 
active service.  Specifically, during his hearing before the 
Board, he testified that, just prior to his unit's leaving 
Europe in December 1945, he was pulled aside because it was 
suspected that he had a venereal disease (for which he later 
tested negative).  Many in his unit saw this occur and knew 
why he did not leave with the rest of them, and the Veteran 
was deeply embarrassed by this incident.  Moreover, in a 
November 2005 letter, the Veteran states that he saw body 
bags and soldiers who had been blown apart while in service.  

The Board will first consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The STRs are negative for any manifestation of mental health 
or PTSD symptoms or diagnoses.  Indeed, both the March 1943 
enlistment examination and January 1946 separation 
examination reports contain no notation of mental health 
problems.  Records from December 1945, just prior to 
separation, do indicate that the Veteran tested negative for 
syphilis, corroborating his claimed stressor.  
 
Following separation from service, in October 2004, a 
Portland VAMC treatment note indicates that a PTSD screening 
consisting of four questions was negative.  The same 
screening was administered at the VAMC in September 2006, and 
while it includes the Veteran's answers to each question, it 
does not indicate whether the overall result was positive or 
negative.  However, a later September 2007 PTSD screening 
that was positive states that if 3 to 4 out of the 4 
questions produce a "yes" response, the screening is 
considered to be positive.  Thus, it appears the September 
2006 screening was positive as well.  In any case, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Here, the 
first indication of possible PTSD is in September 2006, 60 
years after separation from service.  

In April 2006, the Veteran was afforded a VA examination, 
conducted by a licensed clinical psychologist.  He reported 
that he and his wife were approaching their 60th wedding 
anniversary, that he was capable of all activities of daily 
living, including fishing, golf, and taking care of the house 
since retirement.  He belonged to a Masonic order, and was 
active in a boating organization that promoted safety.  He 
had his own boat and went fishing with a long-time friend.  
He had never been psychiatrically hospitalized, and denied 
any suicide attempts.  He was currently prescribed Prozac by 
his primary care physician, and had at one time been given 
Valium for anxiety.  He reported seeing very hungry children 
while in service in Europe, and told the examiner about being 
misdiagnosed with a venereal disease.  He did not report any 
dreams or nightmares about service. 

The Veteran told the examiner that, immediately following his 
separation from service, he had had a short temper.  He also 
reported some periods of depression during his adult life, 
characterized by dysphoric mood, irritability, sleep 
difficulty, and lack of patience or tolerance.  He noted an 
improvement with medication management.  Objectively, the 
examiner noted the Veteran was alert and oriented to time, 
place, and person.  He was neatly groomed, and his mood was 
euthymic.  He was well-spoken and his judgment was good.  
Concentration and focus were mildly impaired, as was short-
term memory.  He did not report suicidal ideation or thoughts 
of harming others.  There were no auditory or visual 
hallucinations.  The examiner included a DSM-IV diagnosis 
chart in the report, which indicated "None" next to Axis I 
(where PTSD as a primary diagnosis would be listed), and 
there were no other psychiatric diagnoses made.  The examiner 
also concluded that the Veteran did not report any stressors 
meeting the DSM Criteria A for PTSD.  Finally, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
80. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the (DSM-IV).  Scores ranging from 71 
to 80 indicate that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument), and 
there is no more than slight impairment in social, 
occupational, or school functioning (e.g., temporary falling 
behind in schoolwork).   

Finally, in April 2009, the Veteran was referred for a 
psychiatric evaluation at the VAMC for evaluation of 
depression.  He said he believes he has PTSD as a result of 
being separated from his unit for suspected venereal disease 
just prior to separation from active service.  As a result, 
the Veteran said he is still living with the stigma of that 
event, and deserved to be compensated for it.  He also 
reported feeling a little more depressed than usual in the 
context of various medical and psychosocial stressors, such 
as vertigo, impotence, and his wife's cancer treatment.  He 
also stated that aging was depressing.  He was also feeling 
depressed because he was no longer able to do things he used 
to do, such as golf, drive at night or mow the lawn.  

He had been taking an anti-depressant for about five years, 
which decreased irritability.  He denied suicidal ideation 
and poor sleep.  He had some nightmares when he first got 
back from World War II, but currently denied any nightmares, 
flashbacks, or intrusive thoughts about World War II.  There 
was no hypervigilance or hyperarousal.  He did not avoid 
things pertaining to the war, and was very active in 
reunions.  He was very active socially. 

The evaluation report further notes that the Veteran had good 
grooming and hygiene, was cooperative, and had a good sense 
of humor.  His affect was euthymic and appropriate.  He was 
alert and oriented to time, place, and person.  His speech 
was of regular rate and rhythm with normal tone.  He appeared 
to understand simple and complex sentences and simple 
commands.  The psychologist stated that, although the Veteran 
reported depressive symptoms in the context of medical and 
psychosocial stressors, he appeared to have adapted very well 
to his new limitations, and remained very active socially.  
The psychologist suggested increasing the dose of anti-
depressant the Veteran was taking to see whether it would 
help with his mood.  The psychologist included a DSM-IV 
diagnosis chart, indicated an assessment of depression not 
otherwise specified (NOS), and did not diagnose PTSD.  The 
psychologist assigned a GAF score of 70.  Scores in the range 
of 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Having reviewed the entire record, the Board finds that the 
weight of the competent evidence is against a finding that 
the Veteran has a diagnosis of PTSD in compliance with 38 
C.F.R. § 4.125(a). 

In so finding, the Board notes that, where there are 
conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as the 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In addition, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The Board has given greater weight to the opinions of the 
April 2006 VA examiner and the April 2009 opinion of the VAMC 
psychologist than to the two positive PTSD screenings in 
September 2006 and September 2007.  First, the PTSD 
screenings consisted essentially of four questions, as 
opposed to the thorough psychological examinations conducted 
in April 2006 and April 2009.  Moreover, there is no 
indication that the provider who administered the PTSD 
screening had full access to the Veteran's service records or 
even asked about his service history.  Next, both the April 
2006 and April 2009 examinations provided detailed and 
thorough rationales for the opinions expressed therein. 

The Board notes the Veteran's argument, at the June 2009 
Board hearing, to the effect that the April 2009 examination 
report makes no comment regarding PTSD at all, and that the 
failure to mention PTSD therein does not mean that there is 
no diagnosis of PTSD.  However, the examination report 
reflects a thorough psychiatric evaluation, and in fact, the 
psychologist included most, if not all, of the symptoms used 
to evaluate the severity of PTSD in the regulations in her 
interview questions to the Veteran.  See 38 C.F.R. § 4.130, 
Schedule of Ratings-Mental Disorders, Diagnostic Code 9411.  
Moreover, the psychologist provided a DSM-IV diagnosis chart, 
which indicates that all possible psychiatric diagnoses were 
considered, including PTSD.  Thus, the Board finds that the 
psychologist ruled out a PTSD diagnosis.  In finding that 
there is no PTSD diagnosis, the Board acknowledges that the 
record demonstrates some symptoms of PTSD.  However, symptoms 
of PTSD are not enough to establish a diagnosis of PTSD for 
the purpose of establishing service connection.  See 
38 C.F.R. §§ 3.304(f) and 4.125(a).  Accordingly, the greater 
weight of the probative evidence is against a finding that 
the Veteran has a current diagnosis of PTSD.  As a result, 
the claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall record (which 
here includes exhaustive medical evidence as well as history) 
fails to support a current diagnosis of the claimed 
disability, that holding would not apply.  Thus, in addition 
to the competent medical evidence regarding the existence of 
a diagnosis, the Board has considered the Veteran's 
statements regarding his symptoms, and finds that neither the 
medical evidence nor his statements establish continuity.  We 
acknowledge that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his flashbacks, depression, and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a psychiatric disability and the 
determination of medical causation and etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In the present case, the Veteran contended during the June 
2009 Board hearing that he has lived for over 60 years with 
the stigma of the event he described as occurring just prior 
to separation from service.  Even if his assertion can be 
construed as alleging continuity of symptoms since active 
service, the absence of documented complaints or treatment 
for some six decades following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Moreover, 
no formal diagnosis of PTSD has been made.  Therefore, 
continuity of PTSD has not here been established, either 
through the competent medical evidence or through the 
Veteran's statements.

The Board also finds that, even if the Veteran had a 
diagnosis of PTSD in compliance with 38 C.F.R. § 4.125(a), 
the claimed stressor is not one that would allow for a grant 
of service connection.  His Enlistment Record and Report of 
Separation indicates he separated from active service as a 
result of unit demobilization in December 1945, and that his 
primary military occupational specialty was that of heavy 
truck driver.  The form further indicates that the Veteran 
was involved in ground combat and served in the Ardennes, the 
Rhineland, and Central Europe.  He received multiple awards 
and decorations, including the European African Middle 
Eastern Service Medal, none of them is indicative of direct 
combat with the enemy.  The Board concludes that the Veteran 
was at least in a theater of combat, and will concede for 
purposes of this decision that he was exposed to stressful, 
combat-like situations during service, as he described.  
However, the type of service shown by the Veteran's service 
documents does not rise to the level of direct engagement in 
combat.  The Court of Appeals for Veterans Claims has held 
that it is the experiencing of specific stressor events, 
rather than the mere presence in an area in which combat 
might arise, that can constitute valid support for a 
diagnosis of PTSD.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) (noting that "neither appellant's military 
specialty . . . nor his service records, disclose that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences").

Moreover, in an October 2006 Statement in Support of Claim, 
the Veteran identifies the primary stressor that he believes 
to have caused PTSD as the incident when he was separated 
from his unit for suspected venereal disease.  In a May 2006 
letter, the Veteran emphasizes that the reason he submitted 
his claim is not that he saw body bags in service, but that 
he was embarrassed by the incident described above.  
Unfortunately, embarrassment is not a stressor recognized as 
one which can support a PTSD diagnosis, or for which service 
connection can be granted. 

The Board has high regard and appreciation for the Veteran's 
valorous service during World War II.  However, in view of 
the foregoing, the weight of the evidence is against a 
finding that the Veteran has a diagnosis of PTSD, which is an 
essential element to a successful PTSD claim under 38 C.F.R. 
§§ 3.304(f), 4.125(a).  Moreover, there is no verified 
stressor that would support a PTSD diagnosis.  Therefore the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for posttraumatic stress disorder is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


